Case 1:20-cv-09485-JGK Document9 Filed 07/23/21 Page 1 of 1

 

 

 

 

 

 

USDS SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELEC? RONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:_ -

DATE FILED: _?/23/Z]
MATTHEW KARELEFSKY, IZ.

 

 

 

Plaintiff,
20-cv-9485 (JGK)
- against —
ORDER

 

DEPARTMENT OF CORRECTIONS, ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

By Order dated December 17, 2020, the Court gave the
plaintiff the opportunity to file a Second Amended Complaint
within 60 days of the Order and warned that if the plaintiff
failed to comply within the time allowed and could not show good
cause, the case would be dismissed for failure to state a claim.
The time to file a Second Amended Complaint is extended to
August 27, 2021. Failure to submit a Second Amended Complaint
by August 27, 2021 could result in the case being dismissed for
failure to state a claim.

Chambers will mail a copy of this Order to the pro se
plaintiff.

SO ORDERED,

Dated: New York, New York
July 23, 2021

 

Qe bee

\ John G. Koeltl
United States District Judge

 
